COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     William Edward Baty and Melody Prather v. Morequity, Inc.

Appellate case number:   01-11-00887-CV

Trial court case number: 995238

Trial court:             Co Civil Ct at Law No 4 of Harris County

Date motion filed:       January 13, 2013

Party filing motion:     Appellants


       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: /s/ Chief Justice Sherry Radack____________
                   Acting for the Court


Panel consists of: Chief Justice Radack, Justices Bland and Huddle

Date: March 20, 2013